PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Roumiantsev et al.
Application No. 29/657,818
Filed: 25 Jul 2018
For: DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed August 10, 2020.  The date the issue fee payment was received on November 10, 2020.  Accordingly, the date of abandonment of this application is November 11, 2020.  The Notice of Abandonment was mailed on November 16, 2020.
    
The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a proper Oath or Declaration under 37 CFR 1.63 for Inventor Stanislav Roumiantsev, (2) the petition fee of $2,100, (3) a proper statement of unintentional delay, and (4) the terminal disclaimer and fee of $170.00. 

The Terminal Disclaimer filed January 28, 2021 has been accepted and made of record in the above-identified application. Any continuing application filed from this application must contain a copy of the terminal disclaimer. The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recoded on the continuing application. A copy of this decision should be attached to the cover letter.

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.



The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

 
/Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET